Citation Nr: 0739663	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, claimed as a residual of a motor vehicle accident 
and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
scars, claimed as a residual of a motor vehicle accident and, 
if so, whether service connection is warranted.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington that denied the veteran's 
claim of entitlement to service connection for PTSD and 
declined to reopen the veteran's claim of entitlement to 
service connection for head contusion/concussion or chronic 
recurring tension headaches, on the basis that the veteran 
had not submitted new and material evidence.  Subsequently, 
the RO conducted de novo review of these claims, in effect 
finding that new and material evidence had been submitted to 
reopen them.

In May 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In an April 2004 written statement, the veteran stated that 
he wished to claim disability benefits for non-service 
connected pension.  The RO has not yet addressed this issue.  
Therefore, the matter is referred to the RO for the 
appropriate action.

The record reflects that the veteran had perfected an appeal 
for a claim of eligibility to education benefits under the 
provisions of Chapter 30, Title 38, United States Code, but 
it appears from action taken by the RO that he has withdrawn 
this issue from appellate consideration.  Should that not be 
the case, either he or his representative should contact the 
RO, and the RO should take the appropriate action to 
reactivate the appeal.


FINDINGS OF FACT

1.  The veteran has submitted new evidence relating to an 
unestablished fact necessary to substantiate his service 
connection claims for headaches and scars.

2.  The veteran did not incur a traumatic head injury in 
service.

3.  The veteran does not have PTSD related to his period of 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of service connection for headaches.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has been submitted to reopen a 
claim of service connection for scars.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Headaches were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Scars were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an August 
2002 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide the 
evidence relevant to his claim.

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  However, in 
light of the favorable opinions below with respect to the 
veteran's new and material evidence claims, the Board finds 
that any lack of notice regarding the evidence required to 
establish a claim to reopen a previously denied claim for 
service connection is not prejudicial to the veteran.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical and personnel records; VA medical treatment 
records; post-service private medical evaluations; private 
medical opinions submitted by the veteran; the veteran's 
Social Security Administration (SSA) records; the veteran's 
Leave and Earnings Statements during his period of service; 
responses from Madigan Army Medical Center, the U.S. Army 
Crime Records Center, and the Army Safety Office regarding 
searches for relevant records; lay statements submitted by 
the veteran's family and fellow servicemen; the veteran's 
testimony at his May 2007 Board hearing; and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.



II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
head contusion/concussion or chronic recurring tension 
headaches was previously denied in a June 1997 rating 
decision, and that decision became final.  The basis of the 
denial was, in part, that there was insufficient evidence of 
an in-service head injury.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

In the instant case, subsequent to the June 1997 denial of 
his claim, the veteran submitted evidence, including lay 
statements from D.J. and K.H., who claimed to have served 
with the veteran, which supported the veteran's assertion 
that he was injured in an in-service motor vehicle accident.  
This new evidence relates to the veteran's claimed in-service 
head injury, which is a fact necessary to substantiate his 
service connection claims for headaches and scars, but which 
has not yet been established.  Thus, the Board finds that new 
and material evidence has been submitted to reopen claims of 
service connection for headaches and scars.


III. Service Connection

The veteran argues that he is entitled to service connection 
for headaches and scars, claimed as residuals of a motor 
vehicle accident, and PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others," and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, at 142 
(citing Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b).  If the veteran did not 
serve in combat, alleged stressors must be corroborated by 
service records or other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, the record does not reflect that the 
veteran engaged in combat, and the veteran has not asserted 
that he has.

The veteran submitted a completed PTSD questionnaire in 
September 2002.  For his specific claimed stressor, the 
veteran listed an accident on May 22, 1995, when he was 
riding in a Humvee whose driver lost control of the vehicle 
and had an accident.  The veteran asserted that he was thrown 
from the vehicle as it flipped and hurt his head, and that he 
could not remember the driver's name but remembered that the 
driver suffered a third degree burn on his body, a broken 
arm, and an injured leg.

The veteran's service personnel records indicate that, in 
October 1995, he was counseled for misconduct that involved 
damaging government equipment.  The record indicates that, 
while towing a vehicle that was broken down, the veteran 
pulled his vehicle off the road in order to relieve himself, 
thereby causing a mishap which resulted in the destruction of 
a D 209 driver's side rear tire.  The record further 
indicates that the veteran received permission to pull over 
from his assistant driver, but that the instruction from his 
senior leadership before leaving was that he only pull over 
in the case of mechanical breakdown.

The veteran submitted Leave and Earnings Statements (LES's) 
from January 1996 to May 1996, indicating monthly deductions 
of $82.93 for government property lost or damaged/report of 
survey (GPLD/ROS).  The LES's indicate that the veteran's 
GPLD debt balance was $912.17 after his payment in January 
1996, and that the veteran's total GPLD debt was $995.10.

There is no indication in the veteran's service records of 
service in Bangkok, Thailand.  His DD 214 reflects no foreign 
service.  However, the veteran submitted a news article 
indicating that his battalion engaged in an annual training 
exercise in Thailand in 1995.

Service medical records do not reflect complaints of or 
treatment for any head injury, chronic headache condition, 
head scars, PTSD, or any other psychiatric condition.  The 
only notations of head-related problems in the service 
medical records were the following: in November 1995, the 
veteran complained of ear pain, tension headaches, and 
feeling warm, and was diagnosed as having serous otitis 
media; in February 1996, the veteran complained of runny 
nose, watery eyes, and mild headache, and was diagnosed as 
having mild rhinitis; and in March 1996, the veteran was 
noted to have had a nonproductive cough, watery eyes, and a 
chronic headache, and the veteran was diagnosed as having 
allergies.

On November 1996 separation examination, the veteran was 
noted to have had normal clinical evaluations of the head, 
face, neck and scalp, skin, and neurological system, and he 
was noted not to have had any identifying body marks, scars 
or tattoos.  No head injury, chronic headache condition, head 
scars, PTSD, or any other psychiatric condition was noted.  
In his November 1996 report of medical history, the veteran 
indicated that he did not have and had never had frequent or 
severe headache, dizziness or fainting spells, head injury, 
depression or excessive worry, or nervous trouble of any 
sort.  The November 1996 report of medical history does 
indicate that the veteran marked "yes" for history of head 
injury, but crossed out the answer and marked "no."  The 
veteran also indicated that he had never been treated for a 
mental condition, had never been advised to have any 
operations, had never been a patient in any type of hospital, 
had never had any illness or injury other than those noted, 
and had never consulted or been treated by clinics, 
physicians, healers, or therapy practitioners within the past 
5 years for other than minor illnesses.

The veteran was afforded a VA examination in March 1997.  On 
examination, the veteran reported that he was involved in a 
Humvee accident in May 1995, when he struck his head against 
the windshield and lost consciousness for several minutes, 
that he experienced lacerations of the scalp, and that, since 
the injury, he had had significant headaches.  The veteran 
was noted to have had well-healed scars at the top of his 
scalp, and a computed tomography (CT) scan of the head was 
within normal limits.  The veteran was diagnosed as having 
probable tension headaches following head trauma in May of 
1995, and entirely normal neurology examination.

On January 2001 psychological evaluation, the veteran was 
diagnosed as having PTSD and personality change due to head 
trauma. 

VA medical treatment records dated from July 2002 to July 
2005 and January 2007 to March 2007 include notations of 
headaches, PTSD, and possible personality change due to head 
trauma.  These records contain notations that such conditions 
began after May 1995 or were related to a head injury from a 
May 1995 vehicle accident.  These records also indicate that 
such notations regarding etiology were based solely on the 
veteran's reported history.

The veteran submitted evidence of current treatment for his 
claimed conditions.  December 2002 and October 2003 letters 
from the veteran's private psychiatrist, R.W., indicate that 
the veteran was being treated for PTSD.  A February 2003 
statement from Z.S., the veteran's private physician, 
indicates that the veteran was under Z.S.'s care for 
evaluation and treatment for head contusion/concussion and 
recurring chronic headaches.

The veteran was given a VA neuropsychological test in April 
2003 to assess potential organic damage from head trauma in a 
motor vehicle accident in the military.  On examination, the 
veteran complained of frequent and intense headaches, reduced 
impulse control, periods of suicidality, and symptoms of PTSD 
including flashbacks, anxiety attacks, nightmares, hearing 
voices, increased irritability, restlessness, and paranoia.  
He reported having a minor, open-head injury that occurred in 
1995 when on temporary assignment to Thailand, where he was 
injured in a motor vehicle accident when a Humvee he was 
riding in struck a tree.  On testing, the veteran appeared to 
struggle with the tests administered, and the veteran's 
performance on a test designed to detect malingering or less 
than full effort given to the testing process was positive.  
The examiner stated that these results cast doubt that the 
veteran's performances on the other tests provided a valid 
indication of his current level of functioning, which was 
consistently in the severely impaired range, at the level of 
a gravely disabled individual who would require 
hospitalization or placement in a care facility because of 
needing constant care.  Because of this, his test scores were 
not interpreted.  The examiner indicated that the veteran's 
possible exaggeration of symptoms may represent a cry for 
help or desire for his difficulties to be recognized and 
acknowledged.

On July 2003 private psychological examination, it was noted 
that the veteran clearly did not give his best effort on the 
psychological testing, and that, on previous 
neuropsychological testing, he appeared to be malingering.  
It was noted that the veteran received head injuries in a 
motor vehicle accident in Thailand, that initially he claimed 
to have no memory of the accident, but, later in the 
interview, he described various details which he remembered, 
and that there were also inconsistencies in the history which 
he provided as compared to the history in the VA hospital 
report.  The examiner also noted that the veteran did give 
the impression that he had read the VA hospital report and 
tried to improved his presentation in order to receive 
benefits and that, despite this effort, his IQ scores on 
testing were not consistent with this presentation, and he 
was not mentally retarded as indicated by his WAIS scores.  
The examiner furthermore noted that, while his malingering 
scores were better than at the VA Hospital, he still scored 
in the gray area on the Victoria Symptom Validity Test.  The 
examiner stated that it would appear that psychosis, not 
otherwise specified, was the primary diagnosis for the 
veteran, and that the veteran's exacerbated deficits on 
cognitive testing were likely to be a cry for help.

On August 2003 SSA Mental Residual Functioning Capacity 
Assessment, it was noted that the veteran alleged inability 
to work secondary to a motor vehicle accident that occurred 
while he was in the military, claiming resulting PTSD and 
memory and concentration problems.  The examiner, after a 
review of medical records, opined that the veteran's 
allegations were not credible, with numerous inconsistencies 
on file and various treatment providers expressing concerns 
regarding secondary gain.

October 2003 VA examination indicated that the veteran had 
scars on his head that were easily visible with shaved hair, 
with a longitudinal 5 centimeters (cm) scar on the left 
occipital regional, a closer to midline in occiput 5 cm scar, 
and also an anterior coronal scar of 5 cm, with maximum width 
of 3 millimeters.

A November 2003 magnetic resonance imaging (MRI) of the 
veteran's brain revealed right maxillary mucous retention 
cyst, and otherwise normal MRI of the brain.

A January 2004 VA outpatient note indicates that the veteran 
reported PTSD symptoms, with the trauma being the survivor of 
a motor vehicle accident, resulting in being hospitalized in 
Thailand, and that he also expressed guilt at witnessing a 
prostitute getting her throat cut by her pimp and not 
stopping to help her.  The veteran was given a provisional 
diagnosis of PTSD.

The veteran submitted a letter dated in August 2005 from SSA, 
which found the veteran to be disabled on October 1, 2002 
because of an organic mental disorder and a PTSD secondary to 
a head injury so severe that the veteran's impairments met 
the requirements of one of the impairments in the Listing of 
Impairments.  The conclusion was based on the testimony of 
the veteran's psychiatrist, who reviewed a medical file and 
opined that the veteran met the medical listings for an 
organic mental disorder and PTSD.

A May 2007 letter from the veteran's VA psychiatric nurse 
practitioner indicates that the veteran had a chronic and 
severe psychiatric disorder that prevented him from 
employment, that his prognosis was guarded, and that his 
diagnosis was PTSD.

The veteran also submitted several lay statements in support 
of his claim.

A statement from K.H. states that K.H. was assigned to the 
veteran's battalion and was the veteran's section chief in 
May 1995, and that, when the battalion was in Thailand, the 
veteran was in a vehicle that was totaled when it ran off the 
road and hit a tree.  It also indicates that the veteran was 
rushed to a hospital for treatment to stabilize him for 
transporting back to the U.S.

A statement from D.J. indicates that the veteran served under 
D.J.'s command from August 1994 to September 1996.  It also 
indicates that, in May 1995, D.J. deployed a portion of his 
company to Thailand, that the veteran was assigned to this 
mission, and that the veteran was involved in a potentially 
fatal vehicle accident while in convoy to a local port.  The 
statement furthermore indicates that it was reported that the 
veteran sustained a very serious head injury, was admitted to 
a Thailand hospital, and would be flown back to the U.S. for 
further treatment when he was stable.

A statement from the veteran's mother indicates that she 
received an emergency phone call from a sergeant who said 
that he knew the veteran.  According to the statement, the 
sergeant told the veteran's mother that he and the veteran 
were in the same unit, and that the veteran was in a fatal 
accident and was admitted to a local hospital, that his 
conditions were considered life threatening, and that the 
veteran had suffered a head injury.

A letter from the veteran's wife, received in July 2005, 
indicates that she met the veteran in late 1994, that they 
were dating for a year and decided to get married during 
December 1995, and that her husband left for Thailand in 
April 1995 for 45 days.  The letter also indicates that the 
veteran's wife received a phone call that her husband had 
been in a Convoy accident, that one of the soldiers from his 
unit had called her explaining the details of how badly he 
was suffering from a head injury from a Humvee accident, and 
that also the Red Cross called about what had happened.  The 
veteran's wife's letter furthermore indicates that when her 
husband arrived to the U.S. he was admitted to Madigan for a 
CT scan and treatment for head injury scars, and that, after 
the accident, he would toss and turn to the point of waking 
up in cold sweats and start yelling "don't kill the 
prostitute".

A February 2003 statement from M.M. asserts that M.M. was 
stationed in the veteran's Battalion, and that he was 
notified from CQ and the Red Cross from the company that the 
veteran and the driver were in a Humvee convoy accident in 
Bangkok, Thailand, and that, although he did not see the 
accident personally, he was there when the wreckage was 
shipped back to the company and he did witness the deep scars 
and bruises that the veteran obtained from his head injury 
during the accident.

A second statement dated in March 2006 from M.M. indicates 
that M.M. was a veteran, that in June 1995 M.M. witnessed the 
totally destroyed Humvee as well as the deep scars and 
bruises that the veteran obtained from his head injury during 
the accident.  M.M.'s March 2006 statement also indicates 
that, as the veteran's team leader, he would notice major 
behavior changes in the veteran, that the veteran told M.M. 
prior to the accident that he was having nightmares and 
witnessed an argument between a pimp and prostitute fighting 
over money, that it escalated and the man cut the woman's 
throat, and that, out of nervousness, he ran for his life and 
caught a cab back to base.  M.M.'s statement furthermore 
indicates that the veteran told M.M. and two other soldiers 
about the incident and they replied, "Don't worry about it, 
it's none of our business and we have a mission to complete, 
let's drive on," and that M.M. told the veteran to drive on 
and leave what he had seen in the past there.

A September 2006 note from the U.S. Army Crime Records 
Center, and a November 2006 message from the Army Safety 
Office indicates a negative search for records regarding 
indicates that the U.S. Army Crime Records Center had no 
record or information regarding a vehicle accident in May 
1995 in Bangkok Thailand, with commanding officer D.J., 
between Kharat, Thailand and Bangkok Thailand, where there 
was personal injury to private B. and the veteran, with the 
witness K.H.

A November 2006 response from Madigan Army Medical Center 
indicates that no records could be found regarding treatment 
for the veteran.

The veteran also submitted a defense case history indicating 
violations of fourth degree assault on April [redacted], 1995, 
criminal assault on June [redacted], 1997, criminal assault on 
February [redacted], 2003, fourth degree assault on December [redacted], 2005, 
and harassment on January [redacted], 2007.

At his May 2007 Board hearing, the veteran testified to the 
following: that he was found to be negligent because of his 
in-service accident, from which he sustained his head injury, 
and he was required to pay back money to the government 
because of the accident; that the veteran's wife and mother 
were notified of his in-service accident by the Red Cross by 
telephone; that, as symptoms of PTSD, the veteran experienced 
memory shock, headaches since the accident, mood swings, 
anger, irritability, and flashback nightmares since the 
accident; that he witnessed a prostitute getting her throat 
slit, but did not tell anyone but one individual, and had 
nightmares of witnessing the prostitute getting her throat 
slit; that he was in a Thai hospital for three days to a week 
and experienced very severe headaches; that, for the rest of 
his military service, he received treatment for headaches; 
that, after the damaged vehicle was shipped back to the motor 
pool, the veteran visited the truck to see the damages, and 
the windshield had a large hole, the heavy equipment was 
squished, and the front end was bent in; and that, during his 
in-service accident, the seatbelt snapped and the veteran hit 
the windshield.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for headaches, scars and PTSD.

Assuming that the veteran served in Thailand during May 1995, 
the evidence does not reflect that the veteran was involved 
in a major accident that caused severe head trauma.  There is 
no indication in any record during the veteran's period of 
service that the veteran was involved in any such serious 
accident that resulted in head trauma or any other injury.  
Service medical records do not reflect complaints of or 
treatment for any head injury, chronic headache condition, 
head scars, PTSD, or any other psychiatric condition.  On 
November 1996 separation examination, the veteran was noted 
to have had normal clinical evaluations of the head, face, 
neck and scalp, skin, and neurological system, and he was 
noted not to have had any identifying body marks, scars or 
tattoos, with no head injury, chronic headache condition, 
head scars, PTSD, or any other psychiatric condition noted.  
In his November 1996 report of medical history, the veteran 
indicated that he did not have and had never had frequent or 
severe headache, dizziness or fainting spells, head injury, 
depression or excessive worry, or nervous trouble of any 
sort, and that he had never been treated for a mental 
condition, had never been advised to have any operations, had 
never been a patient in any type of hospital, had never had 
any illness or injury other than those noted, and had never 
consulted or been treated by clinics, physicians, healers, or 
therapy practitioners within the past 5 years for other than 
minor illnesses.  Neither the U.S. Army Crime Records Center 
nor the Army Safety Office had any record or information 
regarding a vehicle accident in May 1995 in Bangkok, Thailand 
under the circumstances described by the veteran, and Madigan 
Army Medical Center, which is the facility at which the 
veteran and his witnesses claim he was treated when he 
arrived back in the U.S. from Thailand, indicated that no 
records could be found regarding treatment for the veteran.

The Board notes that, while the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence, the lack of such 
records does not, in and of itself, render lay evidence not 
credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  However, in this case, the Board finds the 
absence of medical records regarding treatment for the 
veteran's alleged injuries, as well as the absence of any 
mention of such accident or injuries in the subsequent 
medical and personnel records, to be particularly probative 
in light of the claimed severity of the veteran's accident 
and head injuries.  In short, the incurrence of a head injury 
of the severity described by the veteran and his witnesses is 
inconsistent with a lack of records regarding such injury or 
a lack of mention of the injury in the existing records.  

In this regard, the Board notes the notations of headaches in 
the service medical records following the veteran's alleged 
May 1995 accident in November 1995, February 1996, and March 
1996, when the veteran was diagnosed as having serous otitis 
media, mild rhinitis, and allergies, respectively.  The fact 
that the veteran complained of headaches, in addition to 
other symptoms, on three separate occasions a few months 
after his claimed in-service severe head trauma, but at no 
time reported any history of head injury or head problems, 
with no history or mention of prior head injury noted by any 
examiner, weighs against the veteran's claim that he suffered 
any such head injury.

The Board also acknowledges the evidence and arguments 
submitted in support of the veteran's claims.

First, the Board notes that scars on the veteran's head have 
been found on post-service medical examinations, but that 
there is no record of any treatment for such scars in the 
service medical records, or any indication in the service 
medical records that such scars were incurred in service.  
Rather, on November 1996 separation examination, the veteran 
was noted to have had normal clinical evaluations of the 
head, face, neck, scalp, and skin, and noted not to have had 
any identifying body marks, scars or tattoos.

Second, the Board notes the veteran's LES's from January 1996 
to May 1996, indicating monthly deductions of $82.93 and a 
total debt of $995.17 for GLPD, and that the veteran asserts 
that such deductions were for government property damaged in 
the May 1995 Humvee accident.  However, the veteran's service 
personnel records indicate that, in October 1995, the veteran 
was counseled for misconduct that involved damaging 
government equipment, when the veteran pulled his vehicle off 
the road in order to relieve himself, contrary to the 
instructions of his senior leadership, thereby causing a 
mishap which resulted in the destruction of a D 209 driver's 
side rear tire.  The Board notes that this record of the 
veteran's responsibility for damaged government property 
through misconduct is of official record, whereas there is no 
record of responsibility for damaged property related to a 
May 1995 totaled Humvee.  The Board also notes that the 
veteran has not explained in any way why he was held 
responsible for a totaled Humvee in May 1995, when he was the 
passenger and not the driver.  In light of the evidence that 
the veteran's GLPD deductions were likely due to the 
officially documented October 1995 destruction of government 
property through the veteran's misconduct, and the lack of 
evidence that such deductions were related to a May 1995 
Humvee accident, the Board does not find credible the 
assertion that the veteran's January 1996 to May 1996 GLPD 
payments were related to his claimed Humvee accident in May 
1995.

Third, the Board notes the lay statements of the veteran's 
mother, wife, and fellow servicemen.  Such statements 
indicate the following: that the veteran was in a serious 
motor vehicle while in Thailand; that he was rushed to a 
hospital for treatment to stabilize him for transporting back 
to the U.S; that the accident was potentially fatal; that it 
was reported that the veteran sustained a very serious head 
injury; that the veteran's mother and girlfriend at that time 
received emergency phone calls from a soldier and from the 
Red Cross; that such phone calls indicated how badly the 
veteran was suffering from a head injury and that his 
conditions were considered life threatening; and that the 
veteran was admitted to Madigan for a CT scan and treatment 
for head injury scars.  However, considering the severity of 
the accident described in the lay statements, with the 
veteran's purportedly sustaining a very serious head injury 
and life threatening conditions, service and Red Cross 
personnel calling the veteran's mother and girlfriend, and 
the veteran's receiving treatment in U.S. at Madigan, such 
lay statements are contradicted by the absence of any 
official records whatsoever related to an accident or head 
injury, as well as the absence of treatment for anything 
related to a head injury in the existing records or any 
documentation at all of reported head problems.  

Also, such lay statements regarding the veteran's serious 
accident, hospitalization, and severe head trauma are 
contradicted by the veteran's own November 1996 report of 
medical history, in which he indicated that he had never been 
a patient in any type of hospital, had never had any illness 
or injury other than those noted, and had never consulted or 
been treated by clinics, physicians, healers, or therapy 
practitioners within the past 5 years for other than minor 
illnesses.  In short, in light of the total evidence of 
record, the Board finds that the accident and resulting head 
injury described in the veteran's supporting lay statements 
are unlikely to have occurred.  These statements are not 
deemed credible and thus are entitled to no probative weight.

Fourth, the Board notes the diagnoses in the post-service 
medical record, including PTSD and headaches due to head 
trauma.  However, all of these diagnoses are based on the 
veteran's own reported history regarding his in-service 
accident and head injury, which the Board does not find to be 
credible.  The Board notes that where the facts show that the 
veteran received treatment from a physician many years after 
service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the veteran, 
or the hearsay recitation of a diagnoses or other medical 
history, the Board is not bound to accept the medical 
conclusions and/or opinions of a physician.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  In this regard, the Board 
also notes that at least three separate medical examiners 
found the veteran not to be credible or to be malingering 
during his examinations, including the April 2003 VA 
neuropsychological test examiner, the July 2003 private 
psychological test examiner, and the August 2003 SSA Mental 
Residual Functioning Capacity Assessment examiner.

Fifth, the Board notes the veteran's contention that he 
witnessed a prostitute getting her throat cut by her pimp.  
However, on his completed PTSD questionnaire in September 
2002, the only stressor listed by the veteran was the May 
1995 Humvee accident, and the veteran made no mention of 
seeing a prostitute get her throat cut as a PTSD stressor.  
There is no mention of any incident involving a pimp cutting 
a prostitute's throat until January 2004, and there is no 
medical evidence of record directly relating a diagnosis of 
PTSD to the stressor of witnessing a prostitute's throat 
being cut.  Also, there is no verifying evidence of any such 
incident involving a prostitute in the record except for the 
March 2006 letter from M.M., which the Board does not find 
credible.  In this regard, the Board notes that only the 
March 2006 statement from M.M. mentions any incident 
regarding a prostitute, and that M.M.'s February 2003 
statement does not.

Finally, the Board notes the defense case history indicating 
violations of fourth degree assault on April [redacted], 1995, 
criminal assault on June [redacted], 1997, criminal assault on 
February [redacted], 2003, fourth degree assault on December [redacted], 2005, 
and harassment in January [redacted], 2007.  The Board also notes the 
veteran's arguments that he has had increasing problems with 
assaults since his May 1995 accident.  However, the Board 
notes that the veteran's first recorded assault listed was 
April [redacted], 1995, which is prior to the date of the veteran's 
claimed Humvee accident.  Furthermore, the Board does not 
find the subsequent assault records to be of enough probative 
value of an in-service head injury to put the evidence of 
record into relative equipoise.

In sum, the evidence of record does not reflect that the 
veteran incurred an in-service head injury, chronic 
headaches, head scars, or mental condition.  Furthermore, the 
record does not reflect the verified stressor of a near fatal 
motor vehicle accident, or PTSD related to the killing of a 
prostitute.  Accordingly service connection is not warranted 
for headaches, head scars, or PTSD.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional documentation that he incurred 
a head injury during his period of service.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1. New and material evidence having been received, the claim 
of entitlement to service connection for headaches, claimed 
as a residual of a motor vehicle accident, is reopened; to 
this extent only, the veteran's appeal is granted.

2. New and material evidence having been received, the claim 
of entitlement to service connection for scars, claimed as a 
residual of a motor vehicle accident, is reopened; to this 
extent only, the veteran's appeal is granted.

3. Entitlement to service connection for headaches, claimed 
as a residual of a motor vehicle accident, is denied.

4. Entitlement to service connection for scars, claimed as a 
residual of a motor vehicle accident, is denied.

5. Entitlement to service connection for PTSD is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


